EXHIBIT 32.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 (SUBSECTIONS (a) AND (b) OF SECTION 1350, CHAPTER 63 OF TITLE 18, UNITED STATES CODE) Pursuant to section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of section 1350, chapter 63 of Title 18, United States Code), the undersigned officers of Sancon Resources Recovery, Inc., a Nevada corporation (the "Company"), do hereby certify with respect to the Annual Report of the Company on Form 10-K for the fiscal year ended December 31, 2010 as filed with the Securities and Exchange Commission (the "10-K Report") that: the 10-K Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the 10-K Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Sancon Resources Recovery, Inc. Date:March 31, 2011 By: /s/ Jack Chen Jack Chen Chief Executive Officer Date:March 31, 2011 By: /S/ Maggie Zhang Maggie Zhang Acting Chief Financial Officer
